The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 20090269611 by Liu et al, hereafter Liu as evidenced by or further in view of WO2004083480, hereafter WO 480, each taken with JP 2007063612, hereafter JP 612.
	Liu discloses a method of minimizing a top dross lay in the molten bath containing Al--Zn--Si--Mg alloy and coating such on a strip that includes dipping the strip into a bath of molten Al--Zn--Si--Mg alloy by passing through the bath (0004, 0018-0023) and forming a coating of the alloy on the strip, with the bath having a molten metal layer and a top dross layer on the metal layer, and the method including controlling conditions in the molten bath to minimize the top dross layer in the molten bath by controlling the composition of the bath to include more than 200 ppm Ca (see 0025-0030).  Liu discloses also including Sr with Ca (0027) and discloses the amount that overlaps as claimed and thus is deemed obvious as discussed above (0025-0030).  
	Liu discloses passing a streel strip into the bath through an outlet of a snout of a heat treatment furnace that extends into the bath and then trough the molten alloy layer with the alloy forming a coating on the strip and remove the coated strip from the bath upwardly through the top layer.  
As for the specific amount of Ca and Sr, Liu clearly discloses including Ca and Sr in an amount that overlaps the range as claimed and thus in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  Additionally, Liu explicitly discloses the amount of the Ca and Sr is a result effective variable that can be optimized by one of ordinary skill in the art to achieve a predictable results (00019-0023) and thus it would have been obvious for one of ordinary skill in the art at the time of the invention to have determined the optimum and desired amount of Ca and Sr through routine experimentation.
	Liu discloses 40 to 60% Al, 40-60% Zn, 0.3 to 3 % Si and 0.3 to 10% Mg, each range overlapping the claim range and thus makes obvious the claimed requirements.    Liu discloses the Al--Zn--Si--Mg alloy comprises 0.3% to 10% Mg (0009) and discloses 1.5%-3% Mg as a suitable range (0036) and thus in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.   Liu discloses 0.3 to 3% Silicon (0008) and thus overlaps and makes obvious the claims range.  While the examiner maintains the position that the ranges are overlapping and thus the claims are obvious, the examiner takes the position that the concentration of these materials in the bath is an established and known result effective variable, directly affecting the properties of the depositing film and it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the amount of materials through routine experimentation to successfully and predictable provide expected results in the deposited film.
	The inclusion would necessarily result in some degree of top dross reduction as evidenced by WO2004083480 (specifically cited by Liu at 0015) discloses at page 4 various benefits of the Sr or Ca additions and specifically states “the applicant has established that strontium and calcium minimize the amount of oxides that form on the bath surface".  As evidenced by WO 480, the minimization of these oxide (which can reasonably read on dross) is a result of the inclusion of Sr and Ca.  
	At the very least, minimizing the top dross to minimize the surface defects would have been obvious in view of WO 480 which discloses providing decreased pick-up of the top dross and thus decreasing surface defects.
Liu discloses also including Sr with Ca (0027) and discloses the amount that overlaps as claimed and thus is deemed obvious as discussed above (0025-0030).  Liu explicitly discloses the amount of the Sr with Ca is a result effective variable that can be optimized by one of ordinary skill in the art to achieve a predictable results (00019-0023) and thus it would have been obvious for one of ordinary skill in the art at the time of the invention to have determined the optimum and desired amount of Sr through routine experimentation.
Both Liu and WO 480 discloses the benefits associated with control of the amount of the Ca and/or Sr in the bath to provide a desired benefit; however, fails to explicitly discloses monitoring the concentration of these components.  However, JP 612, teaching of a continuous hot dipping bath, discloses using an analyzer for measuring the concentration of the molten metal and using such to control the amount of the component in the bath (see abstract) and therefore taking the references collectively it would have been obvious to one of ordinary skill in the art to monitor the Ca and/or Sr in the bath to achieve the desired concentration to reap the benefits of the control as outlined by Liu and WO 480.
As for the requirement of top dross external to the outlet snout or minimizing the top dross layer external to the outlet snout.  The examiner notes that while the Liu and WO 480 discloses the addition of Ca and/or Sr will reduce the top dross on the molten metal of the snout, the examiner notes that the prior art discloses or makes obvious the claim process steps, including the bath composition and the addition of the Ca and/or Sr as well as the specific process related to the dipping process.  Therefore, because the top dross external to the snout would be viewed as a result of the claimed process and materials and Liu with WO 480 disclose each and every process and the bath composition and the addition of Ca and/or Sr in the amounts as claimed and therefore the examiner maintains that the prior art will necessarily have the same results unless Applicant is performing other process steps or using other materials that are neither claimed or disclosed.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Claim 2:  Liu discloses controlling the conditions in the molten bath to minimize the top dross layer in the molten bath by controlling the conditions in the molten bath to minimize entrainment of any one or more of molten metal, gas, and intermetallic articles in oxide films in the top dross layer (see 0023).  As the molten bath conditions are controlled and the gas atmosphere is controlled, a minimization of such entrainment would necessarily occur.  Additionally, applicant’s specification discloses this minimizing entrainment results from the inclusion of Sr and/or Ca.  
Claims 3-4:  Liu makes obvious these claims for the reasons set forth above.
Claims 5-7:  Liu discloses also including Sr and/or Ca (0027) and discloses the amount that overlaps as claimed and thus is deemed obvious as discussed above (0025-0030).  Liu explicitly discloses the amount of the Sr and/or Ca is a result effective variable that can be optimized by one of ordinary skill in the art to achieve a predictable results (00019-0023, 0027-0030, see less than 0.2 wt% is a preferred range and operable) and thus it would have been obvious for one of ordinary skill in the art at the time of the invention to have determined the optimum and desired amount of Sr through routine experimentation.
Claim 8: Liu discloses adding Ca periodic basis to the bath or by inclusion in Al and/or Zn ingots that are provided as feed materials for the molten bath (0056-0057).  

Conclusion
This is a continuation of applicant's earlier Application No. 13575100.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718